--------------------------------------------------------------------------------

Exhibit 99.1
 
Vantage Drilling Company
F3 Capital
PO Box 309
c/o Campbell Corporate Services Limited
Ugland House
Scotia Centre
Grand Cayman KY1-1104
PO Box 268
Cayman Islands
Grand Cayman KY1-1104
(“Borrower”)
Cayman Islands
 
(“Lender”)



 
 
Date:  March 3, 2009






Dear Sirs


1.
The Lender will make available to the Borrower a loan in the principal sum of
US$4,000,000 (the “Loan”) on the terms and conditions of this letter.   The
Borrower may draw the Loan in tranches or as one lump sum.  The Lender will make
advances in respect of the Loan in US dollars to the Borrower within four (4)
business days of receipt of written notice (the “Notice”) from the Borrower
setting out the Borrower’s projection of how the Borrower intends to use the
Loan and the account to which the funds from such Loan should be wired.  For the
purposes of this letter “business day” shall mean any day (other than a
Saturday) when banks are open in the City of London and the City of Houston,
Texas for the transaction of ordinary banking business.



2.
Unless the Lender has converted the Loan in accordance with paragraph 7, the
Borrower will repay the Loan together with accrued interest on it or before 30
June 2009 (the “Repayment Date”).  The Borrower may repay the Loan or any part
of it early, but may not re-borrow any amount so repaid.  If the Lender has not
converted the Loan on or before the Repayment Date, the Borrower, with the prior
written consent of the Lender, may repay the Loan plus the amount of the accrued
interest through the date of conversion by issuance to the Lender of ordinary
shares, par value $.001 per share (“Ordinary Shares”), of the Borrower at a
price equal to the average closing price of the Ordinary Shares as reported on
the NYSE Alternext US (the “Exchange”) for the five (5) trading days preceding
such payment.



3.
The principal amount of the Loan outstanding from time to time will carry
interest at the rate of 8 per cent per annum accruing daily.  If the Loan is not
repaid prior to or on the earlier of the Repayment Date or on the date when the
Loan is declared to be due and payable pursuant to paragraph 14, the Loan shall
thereafter bear interest at the rate of 10 per cent per annum (the “Default
Rate”) until the date paid or converted in accordance with paragraph 7.



4.
The Loan will be unsecured.



5.
The Borrower will make all payments due under or in respect of the Loan on the
Repayment Date in US dollars to the Lender to such account as the Lender will
instruct the Borrower in writing.  If any payment becomes due on a day which is
not a business day, the due date of such payment will be extended to the next
business day.  The Borrower will make all payments under or in respect of the
Loan without set-off or counterclaim and free and clear of any withholding or
deduction for or on account of tax, except as may be required by law.


 
1

--------------------------------------------------------------------------------

 

6.
If any deduction or withholding is required by law, then the Borrower shall pay
to the Lender additional amounts as shall be required to ensure that the Lender
receives the amount it would have received had such withholding or deduction not
been made.



7.
At any time following receipt by the Lender of the Notice but always prior to
the Repayment Date, subject to shareholder approval of the Charter Amendment (as
defined below), the Lender may convert all (but not some only) of the amount of
the Loan plus the amount of the accrued interest up to the date of conversion
into fully paid Ordinary Shares of the Borrower at a price (the “Conversion
Price”) equal to the closing price of the Ordinary Shares as reported on the
Exchange on the business day immediately preceding the date the Lender elects to
so convert.



8.
In order to exercise its rights of conversion as set out in paragraph 7, the
Lender shall serve a written notice on the Borrower (the “Conversion Notice”)
stating that it wishes to convert the amount of the Loan plus all accrued
interest on the Loan up to the date of conversion (the “Loan Amount”) into such
number of Ordinary Shares as is equal to the Loan Amount divided by the
Conversion Price (the “New Shares”).



9.
Within fifteen business days of receiving the Conversion Notice from the Lender,
the Borrower shall issue and allot the New Shares to the Lender and deliver the
share certificates in respect of the New Shares to the Lender; provided,
however, that the proceeds of the Loan have actually been received by
Borrower.  In the event that the unissued share capital of the Borrower is
insufficient to meet the number of New Shares, the Borrower undertakes to use
its best endeavours to procure that the share capital of the Borrower is
increased by such amount as is necessary to enable the Borrower to issue the New
Shares to the Lender. On receipt by the Lender of the share certificates
evidencing the New Shares registered in the name of the Lender, the Loan Amount
will be deemed to have been repaid and the Borrower will have no further
obligation to the Lender under the terms of this letter.  To the extent that the
Borrower is unable to issue all of the New Shares at the time the Lender
requests conversion because the Charter Amendment has not yet been approved and
the Exchange has not approved the listing of the New Shares, then the Loan and
the Loan Amount not so converted shall remain outstanding and shall continue to
bear interest on such unpaid amount until the Charter Amendment is approved and
the balance of the Loan Amount is converted at the Conversion Price.



10.
Within thirty days following the date of this agreement, the Borrower shall
prepare in accordance with the provisions of the Securities Exchange Act of
1934, as amended, a preliminary proxy statement (in its preliminary form, and
after receipt of final SEC clearance, the “Proxy Statement”) relating to among
other thing an amendment to the Borrower’s charter documents authorizing the
conversion of the Loan pursuant to paragraph 7 above and approving the issuance
of the New Shares to the Lender (collectively, the “Charter Amendment”), and
file the Proxy Statement with the United States Securities and Exchange
Commission (the “SEC”).  The Borrower will use its reasonable best efforts to
have the Proxy Statement cleared by the SEC as promptly as practicable after
such filing.



11.
The Borrower shall, acting through its Board of Directors and in accordance with
applicable law and the charter documents of the Borrower, (i) duly take all
lawful action to call, give notice of, convene and hold a special meeting of its
shareholders on a date as soon as reasonably practicable (and in no event later
than 45 days after the mailing of the Proxy Statement to the shareholders of the
Borrower) after the Proxy Statement is cleared by the SEC to consider and vote
upon the Charter Amendment and (ii) use all lawful efforts to solicit proxies in
favour of the adoption of the Charter Amendment.


 
2

--------------------------------------------------------------------------------

 

12.
The Borrower will use commercially reasonable efforts to cause the Proxy
Statement to be mailed to the Company’s shareholders as promptly as practicable
after the Proxy Statement is cleared by the SEC.  The Borrower shall as promptly
as practicable notify the Lender of the receipt of any oral or written comments
from the SEC relating to the Proxy Statement and any request by the SEC for any
amendment to the Proxy Statement for additional information. The Borrower shall
cooperate and provide the Lender with a reasonable opportunity to review and
comment on the  Proxy Statement (including each amendment or supplement thereto)
and all responses to requests for additional information by and replies to
comments of the SEC



13.
The Borrower shall prepare and submit to the Exchange a listing application
covering the Ordinary Shares issued or issuable (a) upon conversion, or in
repayment, of the Loan, and (b) or in connection with any ancillary or related
agreements. Borrower shall use its commercially reasonable efforts to obtain as
promptly as reasonably practicable, approval of the Exchange for the listing of
all Ordinary Shares covered by such application, subject to official notice of
issuance, under the trading symbol “VTG” on the Exchange.



14.
Notwithstanding the above provisions of this letter, the Loan and all interest
on it will become due and payable or repayable by the Borrower immediately on
demand by the Lender if (i) the Borrower fails to pay any sum under this letter
when due or the Borrower is in breach of any other provision of this letter; or
(ii) an administration order is made in relation to the Borrower or a receiver
or manager or administrative receiver is appointed of the Borrower or any of the
Borrower’s assets or the Borrower enters into liquidation or such analogous
proceedings as are applicable in the Cayman Islands; or (iii) any petition is
presented, any resolution is proposed or any other steps or proceedings are
taken which may lead to any such occurrence referred to in (ii) above; or (iv)
the Borrower ceases to carry on business.  In such event, the Loan and the Loan
Amount shall thereafter bear interest at the Default Rate.



15.
Any demand or notice in respect of this letter and/or the Loan will be in
writing and (without prejudice to any other effective means of serving it) may
be served on the Borrower personally or by post or facsimile and either by
delivering it to the Borrower’s registered or principal office for the time
being or by sending it to the following fax number: (281) 404 4749. Notice shall
be effective, in the case of a letter, on delivery, and in the case of a
facsimile, on receipt by the sender of a confirmed transmission report.



16.
Time shall be of the essence in respect of the Borrower’s obligations under or
in respect of this Loan, but no failure by the Lender to exercise, or delay by
the Lender in exercising any right or remedy under or in respect of this
facility shall operate as a waiver of it, nor shall any single, partial or
defective exercise by the Lender of any such right or remedy preclude any other
or further exercise of that or any other right or remedy.



17.
This letter may be executed in any number of counterparts and by the parties to
it on separate counterparts, each of which will be an original but all of which
together shall constitute one and the same instrument.


 
3

--------------------------------------------------------------------------------

 

18.
A person who is not a party to this letter shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.



19.
This letter is governed by English law and it is agreed that both parties shall
submit to the exclusive jurisdiction of the High Court of Justice in England in
relation to any claim, or dispute or difference which may arise under or in
respect of this letter.



Yours faithfully






for and on behalf of F3 Capital


Director


/s/ Hsin Chisu



Agreed and accepted


Date March 3, 2009






For and on behalf of Vantage Drilling Company






By:  /s/ Paul A. Bragg                                          


Name: Paul A. Bragg                                           


Title: Chairman and Chief Executive Officer    

 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF NOTICE OF BORROWING


___________ __, 2009


F3 Capital
c/o Campbell Corporate Services Limited
Scotia Centre
PO Box 268
Grand Cayman KY1-1104
Cayman Islands


Ladies and Gentlemen:


The undersigned, Vantage Drilling Company, a Cayman Islands exempted company,
(“Vantage”) and F3 Capital, a Cayman Islands exempted company (“Lender”), are
parties to that certain Loan Agreement dated on or around 3 March, 2009 (as the
same may be amended or modified from time-to-time, the “Loan Agreement”, the
defined terms of which are used in this Notice of Borrowing unless otherwise
defined in this Notice of Borrowing).  The undersigned gives you notice pursuant
to Article 1 of the Loan Agreement that the undersigned hereby requests the full
amount of the Loan from the Lender, and in connection with that request sets
forth below the information relating to such Loan as required by Article 1 of
the Loan Agreement:


 
(a)
Loan Amount of FOUR MILLION DOLLARS (USD$4,000,000.00).



 
(b)
The Loan Amount is intended to be used for general corporate working capital
purposes.






 
Very truly yours,
         
VANTAGE DRILLING COMPANY
         
By:
     
Name:
   
Title:
 


 
5

--------------------------------------------------------------------------------

 

Vantage Energy Services


Beneficiary Bank:
JPMorgan Chase Bank NA
Swift/BIC Code:
CHASUS33
ABA Number:
021000021
Beneficiary Name:
Vantage Energy Services
Beneficiary Acct No.:
706660867
Amount of Transfer:
USD$ 4,000,000.00
Reference:
Loan Proceeds from F3 Capital to Vantage Drilling Company pursuant to that
certain Loan Agreement between F3 Capital and Vantage Drilling Company dated
March 3, 2009.


 
6

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF CONVERSION NOTICE


___________ __, 2009


Vantage Drilling Company
C/o Maples Corporate Services Limited
PO Box 309
Ugland House
Grand Cayman, KY1-1104
Cayman Islands


Ladies and Gentlemen:


The undersigned, F3 Capital, a Cayman Islands exempted company, (“Lender”) and
Vantage Drilling Company, a Cayman Islands exempted company (“Vantage”), are
parties to that certain Loan Agreement dated on or around 3 March, 2009 (as the
same may be amended or modified from time-to-time, the “Loan Agreement”, the
defined terms of which are used in this Conversion Notice unless otherwise
defined in this Conversion Notice).  The undersigned gives you notice pursuant
to Article 8 of the Loan Agreement that the undersigned hereby converts the Loan
Amount into such number of Ordinary Shares as is equal to the Loan Amount
divided by the Conversion Price.







 
Very truly yours,
         
F3 CAPITAL
         
By:
     
Name:
 
Title:

 
 
7

--------------------------------------------------------------------------------